DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Status of Claims
Responsive to the amendment filed 16 May 2022 claim 1 is amended.  Claims 10-20 remain withdrawn as directed to non-elected invention.  Claims 1-9 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 16 May 2022  new grounsd of rejection are presented.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 requires that the “said build powder is bindable by said binder and said support powder is far less strongly bindable by said binder.”  The term “far less strongly bindable” is a relative term which renders the claim indefinite.  In this case, there is no description as to what criteria should be used to determine how “bindable” one material is over another, with a given binder.  Does this refer to a relative ease with which the material are bound?  Does it refer to some measure of mechanical strength of binded materials?  If so, what means is to be used to measure?  Does it refer to a relative ease of removal of the binder at a later time?  No direction is given whatsoever as to what this term means.  The metes and bounds of claim 1 cannot be determined.  
	Each of claims 2-9 depends from claim 1 and is therefore also indefinite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0316149 A1 (hereinafter “Atkins”).
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0316149 A1 (hereinafter “Atkins”).
	Regarding claim 1, Atkins teaches a method of forming an object having three dimensional shape (See title, SUMMARY OF THE INVENTION, or Figs. 1-12).  Atkins teaches that the object may include an unitary body that has zones of infiltrated metal matrix material, that has compositional gradients between a first and second zone (see SUMMARY and Fig. 9), and thus meets the limitation wherein said object has a “three dimensional target shape.”  
Atkins teaches that the method includes depositing one or more materials in successive layers, and selectively bonding one or more materials in each layer (see SUMMARY).  Atkins further describes that such a method includes a mold, with one or more matrix materials in a mold, and an infiltration material that is “also called a binder” (see [0049]-[0050]).  Atkins teaches that parts such as drilling tools may be formed in the mold (see [0052]).  Atkins teaches that the forming the mold by a 3D printing process (see [0062]).   Atkins teaches that a mold material may include a sand such as SiO2 (see [0080]).  Atkins teaches that a machine which can print different materials is used to print a matrix material and a mold material in one layer of the work (see [0091]).  
Atkins teaches that a “release layer” may be printed in order to prevent the molten infiltration material (binder) from infiltrating into the mold in the infiltration step ([0099]), thus assisting “releasing” the part from the mold.  Atkins teaches that when the mold material is printed with the matrix material, these form a unitary structure ([0100]).  
The “mold material” of Atkins meets the limitation of a “support” in this case, and the matrix material meets the limitation of a “build material.”  The molten infiltrant that infiltrates the matrix material is literally taught as a “binder” by Atkins.  Releasing the part from the mold meets the limitation of separating the object from the support powder.  
Regarding wherein the “said build powder is bindable by said binder and said support powder is far less strongly bindable by said binder,” the examiner notes that this limitation is indefinite.  Atkins teaches that a “release layer” may be printed in order to prevent the molten infiltration material (binder) from infiltrating into the mold in the infiltration step ([0099]), and thus it is believed that the matrix material would be “far less strongly bindable” compared with the mold material at least because Atkins teaches that the binder desirably does not infiltrate the mold material (thus not acting as a binder there).  
Alternatively, Atkins teaches that the mold material may be SiO2 (see [0080]), and because this is the same material disclosed by applicant for the same purpose, it is believed that this property would be present inherently in the method.  The same composition (SiO2) as taught by applicant for the same purpose cannot have different properties.  MPEP 2112.01.  
Regarding claim 2, Atkins teaches the same material (SiO2) may be used for the mold material powder [0080] that applicant describes is the support powder.  Thus the property of being pourable is inherent.  Further, Atkins teaches that in the methods, it becomes necessary to bond the support and matrix powders such as by an adhesive or sintering ([0092]).  Atkins further teaches that the matrix powder may flow ([0093], [0098]).  The limitation of the powders being pourable is considered inherent in a powder which “flows.”
Regarding claim 3, Atkins teaches that the infiltrant (binder) infiltrates the matrix material and preferably does not infiltrate the mold material ([0099]).  This is believed to meet the limitation of the claim.  Further, Atkins teaches the same material (SiO2) may be used for the mold material powder [0080] that applicant describes is the support powder.  
Regarding claim 4, the examiner notes that the claim is indefinite.  Please see rejection grounds above.  Atkins teaches an infiltration process ([0099]).  This would be understood by the skilled artisan to not include a melting of the matrix powder or of the support powder.  
Regarding claim 5, the examiner notes that the claim is indefinite.  Please see rejection grounds above.   Atkins teaches that the infiltrant (binder) is molten (see [0099]).  This is believed to “activate binding properties” of the binder.    
Regarding claim 6, Atkins teaches that the bit body that is formed may be a steel bit body (see [0004]-[0005]).  Atkins teaches that the infiltrant (binder) may be various metal alloys (see [0006] and [0050]).  
Regarding claim 7, Atkins teaches that the infiltration material (binder) may be in the form of a powder that is then loaded in solid form, followed by heating to melt it (see [0066] and Fig. 3).  
Regarding claim 8, Atkins teaches that the bit body that is formed may be a steel bit body (see [0004]-[0005]), thus envisioning a matrix material comprising iron powder.  Atkins teaches that the mold material may be a SiO2 powder (see [0080]).  Atkins teaches that steel alloys may be poured into the infiltration mold (see [0010]), thus envisioning a molten iron-carbon alloy.  
Regarding claim 9, Atkins teaches a copper infiltrant and SiO2 powder as the support (see [0006]).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,391,713. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant’s prior patent claim 1 differs from instant claim 1 in that the patent describes that the support powder is not wettable by the binder while the build powder is wettable.  In the context of instant claim 1, the skilled artisan could conceive that the patented limitations on wettability of a binder specifically would mean that the build powder is binded, whereas the support powered is not binded.  
The claim limitations of applicant’s patented claims 1-13 are considered to substantially match the rest of applicant’s instant claims.  For example instant claim 10 is taught by patent claim 1.  Instant claim 2 is taught by patent claim 2, and so on.  

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no serious burden to search the newly amended apparatus claims.  In this case the USPTO policy is generally that such a shift in claimed invention is not permitted.  MPEP 819.  Additionally 37 CFR 1.145 quite clearly describes that applicant is not permitted to change inventions.  The restriction of the apparatus claims stands.  
Regarding the rejection for indefiniteness applicant argues that “far less strongly bindable” means “the strength with which the support powder is bound.”  The examiner notes that this language is not found in the specification.  Further, even if it were it would still be indefinite.  What type of strength is referred to?  IS this a crushing strength?  A bending test strength?  Tensile strength?  Further still it is not clear what measure of any of these would be “far less strongly bindable” than the other result.  When all of the evidence is considered as a whole, evidence of indefiniteness outweighs evidence of definiteness.  
New grounds of rejection are presented over the art, which are accordingly made non-final.  

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734